DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0186526 to Lane et al. (hereinafter referred to as Lane).
	In regard to claims 1 and 10, Lane discloses a filter device having a round filter element, as shown in figures 1 and 2. The filter device has a filter housing (50) with an interior. The round filter element is received in the interior, as shown in figure 1. The round filter element includes a filter medium body (10) having a wall configured to be flowed through in a radial direction relative to a longitudinal axis of the filter medium body by a fluid to be purified. The round filter element also includes a first end disk (4) and a second end disk (6) arranged at oppositely positioned end faces of the filter 
	In regard to claim 2, as shown in figure 1, the first end disk (4) is an open end disk having a flow opening through which the flow guiding rib (110) protrudes. 
	In regard to claim 3, the filter medium body (10) is capable of being flowed through from the inwardly positioned flow space (8) outwardly in the radial direction. Given the inlet (56) and outlet (58), this is the intended direction of flow in Lane. 
	In regard to claim 4, the filter housing cover (52) includes a lateral flow opening (56 or 58). 
	In regard to claim 7, as discussed above, the flow guiding rib (110) is helical and thus inherently has a curvature. 

Claims 10 – 14, 16 – 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2006/0107638 to Holzmann et al. (hereinafter referred to as Holzmann).
In regard to claim 10, as shown in figures 1 and 2, Holzmann discloses a round filter element (10). The filter element (10) includes a filter medium body (20) having a wall configured to be flowed through in a radial direction relative to a longitudinal axis of the filter medium body by a fluid to be purified. A first end disk (36) and a second end disk (38) are arranged at oppositely positioned end faces of the filter medium body (20). The filter medium body (20) includes an inwardly positioned flow space (13) inside the filter medium body. The inwardly positioned flow space (13) is capable of acting as the raw side of the filter medium body. The frame (22a) forms a support grid arranged externally at the wall of the filter medium body (20). The round filter element (10) includes all of the required structure and is considered to be capable of being received in a filter housing having a housing cover with a flow guiding rib arranged at an inner side of the housing cover so as to project into the inwardly positioned flow space of the filter medium body. 
	In regard to claim 11, the outer peripheral surface (40) forms a seal carrier and the resilient seals (42) form a sealing element arranged at the seal carrier. The seal carrier (40) is arranged adjacent to the first end disk (36) that is associated with the raw side of the round filter element. The sealing element (42) is positioned at an axial spacing in an axial direction and at a radial spacing in the radial direction relative to the first end disk. 
	In regard to claim 12, the seal carrier (40) can be considered to be arranged at the support grid (22a). 	

	In regard to claim 14, the seal carrier (40) includes a circumferentially extending carrier wall extending at a spacing to an externally positioned wall surface of the filter medium body (20). The carrier wall includes a first end face, facing away from the first end disk (36). The bottom most sealing element (42) can be considered to form a sealing element arranged at the first end face of the carrier wall. 
	In regard to claims 16 and 17, the carrier wall includes a second end face facing the first end disk (36). The carrier wall is made from the same material as the end disk. Thus, the second end face of the carrier wall is connected seal-tightly to the first end disk. Additionally, the second end face of the carrier wall can be considered to be embedded in an end disk material of the first end disk as they are made of the same material. 
	In regard to claim 18, as best shown in figures 1 and 3, the round filter element (10) has a cross section shape tapering in an axial direction relative to the longitudinal axis from the first end disk (36) toward the second end disk (38). 
	In regard to claim 21, as discussed in paragraph [0020], the filter element can have an elliptical or racetrack cross sectional shape, both of which can be considered to be an oval or an ovalized cross section shape. In this case, the second end disk inherently would include opposed long sides. 

Allowable Subject Matter
Claims 5, 6, 8, 9, 15, 19, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773